445 F.2d 1397
Jacqueline JAMISON, Sole Distributee of the Estate of J. H. Jamison, Deceased; andWells Fargo Bank, as Executor of the Estate of Inez Jamison, Deceased, Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.John E. GORDON and Vivian F. Gordon, Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
No. 24906.
No. 24907.
United States Court of Appeals, Ninth Circuit.
August 19, 1971.

Appeal from the United States District Court, Northern District of California; William T. Sweigert, Judge.
Paul M. Ginsburg (argued), Lee A. Jackson, Thomas L. Stapleton, Dept. of Justice, Johnnie M. Walters, Asst. Atty. Gen., Washington, D. C., James L. Browning, U. S. Atty., John M. Youngquist, Asst. U.S. Atty., San Francisco, Cal., for defendant-appellant.
Robert H. Weir (argued), San Jose, Cal., for plaintiffs-appellees.
Before CARTER and HUFSTEDLER, Circuit Judges, and FERGUSON,* District Judge.
PER CURIAM:


1
The judgments are affirmed. The court adopts the opinion of the district court, Jamison v. United States (N.D. Cal.1968), 297 F.Supp. 221. If our decision means the broadening of loop holes in the tax laws, the remedy is by action by Congress and not by judicial fiat.



Notes:


*
 Honorable Warren J. Ferguson, United States District Judge, Central District of California, sitting by designation